  UNIFIRST CORP
. 1 Uni
First Corporation 
and
 Robert A. Fusillo and Uni
t-ed Steel, Paper and Forestry, Rubber, Manufa
c-turing, Energy, Allied Industrial and Service 
Workers International Union, AFL
ŒCIO, CLC, 
Local 1324
-15.  
Case 06
ŒRDŒ097418
 July
 15, 2014
 DECISION AND DIRECTI
ON BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA
 AND 
JOHNSON
 The National Labor Relations Board, by a three
-member panel, has considered objections to an election 
held June 13, 2013, and the hea
ring officer™s report re
c-ommending disposition of them.  The election was co
n-
ducted pursuant to a Stipulated Election Agreement.  The 
tally of ballots shows 69 for and 70 against the Union, 
with 3 challenged ballots.
 The Board has reviewed the record in li
ght of the e
x-ceptions and briefs and has adopted the hearing officer™s 
findings
1 and recommendations
2 only to the extent co
n-sistent with this Decision and Direction.
 The hearing officer recommended sustaining the U
n-ion™s Objections 1 and 2, alleging that t
he Employer e
n-
gaged in objectionable conduct by promising employees 
401(k) and profit
-sharing plans if they decertified the 
Union.  We adopt these recommendations for the reasons 
stated by the hearing officer.
3 1 The Employer has excepted to some of the hearing officer™s cred
i-bility findings.  The Board™s established policy is not to overrule a 
hearing officer™s credibility resolutions unless the clear preponderance 
of all 
the relevant evidence convinces us that they are incorrect.  
Stretch
-Tex Co.
, 118 NLRB 1359, 1361 (1957).  We have carefully 
examined the record and find no basis for reversing the findings.
 Because we adopt the hearing officer™s findings that the Employer
 engaged in objectionable conduct by promising employees a 401(k) 

plan and profit
-sharing plan if they decertified the Union, we find it 
unnecessary to pass on the hearing officer™s finding that the Employer 

also engaged in objectionable conduct by stating
 that the employees™ 
existing pensions would be frozen if the Union was decertified, as this 
statement was n
ot alleged to be objectionable.
 2 In the absence of exceptions, we adopt pro forma the hearing o
f-ficer™s recommendations to overrule the challenge t
o the ballot of M
i-chael Koscianski, and to overrule the Union™s Obj
ections.
 3, 4, and 5.
 3 In adopting the hearing officer™s recommendation to sustain the 
Union™s Obj
ection
s 1 and 2, alleging that the Employer promised e
m-ployees a 401(k) and a profit
-sharing plan if they decertified the Union, 
we find, contrary to our dissenting colleague, that the Employer™s 

statements went beyond the statements of historical fact that the Board 
found were not objectionable in 
TCI Cablevi
sion
, 329 NLRB 700 
(1999) (statements about 401(k) plan™s terms and eligibility requir
e-ments), and 
Viacom Cablevision
, 267 NLRB 1141 (1983) (comparisons 
of pay and benefits at various facilities).  Here, neither the Employer™s 

handbook (on which our collea
gue relies), nor any other evidence 
shows that, as in 
TCI Cablevision
, the Employer was required under its 
plans to automatically cover employees if they decertified the Union.  
Indeed, the handbook™s statement reserving to the Employer the discr
e-tion to m
odify or terminate the retirement plans weighs against a fin
d-
The hearing officer also recommended overruli
ng the 
challenge to the ballot of employee Michael Koscianski; 
there are no exceptions to this recommendation.  Regar
d-ing the other two challenged ballots, those of William 

Shaner Jr. and Andy Mohammed, the parties stipulated 

that Shaner and Mohammed were 
terminated 3 days b
e-fore the election, that there are pending grievances co
n-cerning their terminations, and that the parties will notify 

the hearing officer of the resolution of these grievances 
within 3 days of their resolution.  Awaiting the outcome 
of t
hose pending grievances, the hearing officer did not 
rule on
 the two challenges.
 Even though the challenges to Shaner™s and Moha
m-med™s ballots were not resolved, the hearing officer re
c-
ommended setting aside the results of the election and 
directing a seco
nd election once their status was dete
r-mined in the grievance procedure.
 Subsequent to the issuance of the hearing officer™s r
e-port, the Board was administratively informed that the 
grievance regarding Mohammed was withdrawn by the 
Union.
 Although we agree
 with the hearing officer™s reco
m-mendation to sustain the Union™s Objections 1 and 2, we 
find that a direction of a second election is premature.  
The proper procedure is to resolve the status of the cha
l-lenged ballots before determining whether the electi
on should be set aside.  See, 
e.g.,
 Pay N™ Save Stores
, 291 
NLRB 979, 979 (1988).  Therefore, rather than directing 
that a second election be held, we shall remand the case 
ing that the benefits were automatic.  Moreover, rather than merely 
describing ﬁthe automatic result of non
-represented status under the 
pre
-existing terms of those benefit plans,ﬂ as our colleag
ue contends, 
the evidence shows that the Employer specifically linked the receipt of 
the 401(k) and profit
-sharing plans to voting against the Union in the 
upcoming decertification election.  In particular, we note that the E
m-ployer™s 
senior 
vice 
president
, Michael Croatti, told employees to trust 
him, vote no, and take their 
union dues and put them into the Emplo
y-er™s 401(k) plan.  And in describing the Employer™s profit
-sharing plan, 
Croatti characterized it as ﬁfree moneyﬂ and the Employer™s 
general 
manager, James Lang, told employees that they could get in on the plan 
by ﬁvoting no basically.ﬂ  We agree with the hearing officer that the 
Employer™s statements are objectionable because they would lead e
m-ployees to reasonably believe that the Employer wa
s promising these 
benefits if they decertified the Union.  See 
G & K Service
s, 357 NLRB 
1314
 (2011) (finding an implied promise of a new benefit from stat
e-ment that employees at another facility received the benefit shortly after 
decertifying the union).  
Further, and also contrary to the dissent™s 
contention, the hearing officer properly found that the Employer™s 
disclaimers (i.e., stating that the benefits are not guaranteed) were ina
d-
equate.  See id., supra, at 
1316
 quoting 
Michigan Products
, 236 NLRB 
11
43, 1146 (1978), ﬁit is well settled that such [disclaimers are] imm
a-terial . . . if in fact [an employer] expressly or impliedly indicates sp
e-cific benefits will be granted.ﬂ
 Member Hirozawa expresses no view on whether 
TCI Cablevision
, supra, was correct
ly decided.  He agrees, however, that it is disti
n-
gu
ishable from the present case.
 361 NLRB No. 1
                                                                                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 2 to the Regional Director to await the resolution in the 
pending grievance proceedin
g regarding Shaner™s term
i-nation.  If, upon resolution of the challenge to his ballot, 
his vote and that of Koscianski are determinative, the 
Regional Director shall open and count the ballots and 

issue a revised tally.  If the revised tally of ballots sho
ws 
that the Union received a majority of the eligible votes, 

the Regional Director shall issue a certification of repr
e-sentative.  Alternatively, if the revised tally or the resol
u-tion of the remaining challenged ballots shows that the 

Union has not prevai
led in the election, the election shall 
be set aside and a second election shall be directed.  See, 
e.g.,
 Pine Shores, Inc.
, 321 NLRB 1437, 1437 (1996); 
Skyline Builders, Inc.
, 340 NLRB 109, 109
Œ110 (2003).
 DIRECTION
 IT IS DIRECTED
 that the case is remande
d to the R
e-gional Director for Region 6 for further appropriate a
c-
tion consistent with this Decision and Direction.
  MEMBER 
JOHNSON
, dissenting.
 I would overrule the Union™s Objections 1 and 2, 
which allege that the Employer engaged in objectionable 
conduct by promising employees a 401(k) plan and a 
profit
-sharing plan if they decertified the Union. 
 The 
Employer did no more than truthfully describ
e to e
m-ployees the benefits it currently made available to its 
unrepresented employees.
1 Here, as found by the hearing officer, the Employer i
n-formed employees
Šin the give and take of voluntary 
employee meetings
Šabout the benefit plans it offered to 
unrepresented employees.  Although the plans are not in 

evidence, the Employer™s handbook describes the ﬁR
e-tirement Savings Plan.ﬂ
 2  Under that heading is a stat
e-ment to the effect that the employee
Šas a nonunion 
ﬁteam partnerﬂ
Šwould be eligible for the E
mployer™s 
retirement savings plan ﬁon the day following 90 conse
c-utive days of employment.ﬂ  The handbook outlines and 
discusses the three parts of the plan
Šthe profit
-sharing 
contributions made by the employer,
3 the employee™s 
1 I would also find that the hearing officer erred in finding that the 
Employer engaged in objectionable conduct by stating that the emplo
y-ees™ existing pensions would be fr
ozen if the Union was decertified as 
this statement was not alleged to be objectionable. 
 Accordingly, after 
the challenged votes are resolved, I would issue an appropriate certif
i-cation.
 2 Emp.
 Exh
. 16A.
 3 The hand
book states, in relevant part:
 Profit sha
ring contributions are made solely by UniFirst.  
Each Team Partner receives a percentage of profits based on their 
earnings, which is deposited into an account in their name.  B
e-cause these contributions are discretionary, they may vary from 
year to year.
 To receive a Company profit sharing contribution, a Retir
e-ment Sav
ings Plan 
member must (1) be employed before the start 
eligibility to contribute to
 the 401(k),
4 and the emplo
y-er™s match of the employee™s contributions to the 
401(k).
5  The hearing officer credited the testimony of 
the Employer™s witnesses that they told employees that 
the retirement benefits could not be guar
anteed.
 In these circumsta
nces, I conclude that the Employer 
simply informed employees of the ﬁhistorical factsﬂ r
e-garding benefits that were available to unrepresented 

employees.  Indeed, contrary to my colleagues, I believe 
that the employee handbook in the record unequivocally 
shows that employees would automatically be eligible 
for these benefits, by the terms of the Retirement Savings 
plan, subject only to length of service requirements a
p-plicable to all nonunit employees.  The fact that the E
m-ployer has the authority to modify
 or terminate retir
e-ment benefits for 
all
 covered employees is irrelevant.  
Such a reservation of rights is commonplace in employee 
benefit plans.  There is no evidence whatsoever that the 

Employer has or would choose to exercise discretion to 
change eligi
bility requirements, change vesting rights, or 
deny coverage to any 
subgroup
 of nonunit employees.  
What matters is that the Respondent accurately described 

the benefits presently provided to all nonunit employees.  
My colleagues™ reliance on the Employer™
s discretion to 
change benefit plans in the future would effectively eli
m-inate the right to inform employees about such plans pr
i-or to a decertification election.
 Thus, this case is closer to 
TCI Cablevision
, 329 
NLRB 700 (1999)
, and 
Viacom Cablevision
, 26
7 NLRB 
1141 (1983)
, than to 
G & K Services, 
supra
Šon which 
the majority relies. 
 As in 
TCI,
 the Employer here made 
representations about the benefits available to unrepr
e-sented employees.  An employer has the right to compare 
of a calendar year, (2) be paid for at least 1,000 hours of service 
during the Plan year, and (3) be employed at the end of the cale
n-
da
r year.
 You do not have to participate in the 401(k) part of the R
e-tirement Savings Plan to receive profit sharing.
 The Company profit sharing money is 100% yours (you b
e-come vested) after three years of service (2007 contribution and 
after).
 4 The handboo
k states, in relevant part:
 This is a voluntary program where you may elect to contri
b-
ute a portion of your earnings for retirement.
 . . . .
 You may begin to contribute to the 401(k) at any time after 
you become eligible for the Retirement Savings Plan.
 . . . .
 You are always 100% vested in your contributions.
 5 The handbook states, in relevant part:
 UniFirst matches your 401(k) contribution dollar
-for
-dollar 
up to the first 3% of your pay, and 50 cents on the dollar for the 
next 2% of your pay.
 You are imm
ediately 100% vested in the 401(k) matching 
contributions.
                                                                                                                                                          UNIFIRST CORP
. 3 benefits at its unorganized fa
cilities with those in place 
for employees in a similar facil
ity with union represent
a-tion. 
 Under the animating principles that lay behind Se
c-tion 8(c) of the Act, a mere statement of fact should not 
give rise to an objection.  As in 
TCI 
and 
Viacom
, the 
Employer here advised the employees that it could not 
make promises or guarantee benefits. 
 The Employer™s 
disclaimers in this case were substantially similar to the 

employer disclaimers in 
TCI 
and 
Viacom.
  Unlike my 
colleagues and the hearing office
r, I se
e no reason to 
discount 
the Employer™s disclaimers that it could not 
guarantee anything to employees.
 In 
G & K Services, 
supra, a Board majority found that 
an employer
Šprior to a decertification election at its 
Portsmouth, Virginia facility
Šﬁexpressly link
edﬂ the 
extension of benefits at another of its facilities to the fact 

that the employees at the other facility had voted to d
e-certify the union at that facility.
  There is no such linkage 
in this case, because it was explained to employees that 

the benefi
t eligibility was an automatic result of nonu
n-ion status.  Contrary to my colleagues, impermissible 
ﬁlinkageﬂ cannot occur where an employer is simply d
e-scribing, however colloquial its verbiage, the logical ou
t-come that employees deciding to become unrepr
esented 
will then result in particular benefits eligibility, where 
that is the automatic result of nonrepresented status under 
the preexisting terms of those benefit plans.  The e
m-ployer in this situation is not promising anything, but 
simply explaining an
 ﬁif/thenﬂ outcome under benefits 
plans 
already in place
, as part and parcel of its explan
a-tion of what those historical benefits plan terms were.   In 

contrast, in 
G & K, it was clear the employees did 
not know the terms of the benefits plans that the employer 
referenced.  
See 
G & K, 357 NLRB
 1314, 1314
 (ﬁThere 
is no evidence, however, that the Portsmouth employees 

were aware of these circumstances.ﬂ)  Thus, 
G & K em-ployer™s statement about employees now be
ing ﬁable to 
sign up for health insurance that covers their spouses and 
children for the first time ever,ﬂ once they had voted 
against union representation, 
see id
., thus resembled an 
implied promise of extending some kind of new benefits 
eligibility to em
ployees in exchange for a ﬁnoﬂ vote.  In 
addition, while I find 
G & K factually distinguishable, as 
noted, I agree with Member Hayes™ dissenting view that 
the employer statements at issue there were not obje
c-tionable.
 Ultimately, under the general principl
es behind Section 
8(c) and the First Amendment, an employer should be 

free to describe the wages, benefits
, and working cond
i-tions offered at its unionized facilities and its nonunio
n-ized facilities. 
 Employees should be armed with the facts 
when they vote
.  As in 
TCI 
and 
Viacom,
 the Employer 
here informed employees of the facts regarding what 
benefits it currently made available to its unrepresented 

employees and the difference with what it made available 
to represented ones
Šbut it also advised that it cou
ld not 
guarantee what would happen in the future. 
 I would not 
find any objectionable promise of bene
fits.
  